—In an action to foreclose a mortgage, the defendants Laurie Altman, as Trustee of the Judith Eidelkind Trust, and the Trustees of the Judith Eidelkind Trust, doing business as Long *419Island Realty X, appeal from (1) an order of the Supreme Court, Suffolk County (Gerard, J.), dated March 14, 2001, which granted the plaintiffs motion to confirm the referee’s report and denied their cross motion to reject the report, and (2) a judgment of the same court, entered March 20, 2001, which confirmed the referee’s report.
Ordered that the appeal from the order is dismissed, without costs or disbursements; and it is further,
Ordered that the judgment is affirmed, without costs or disbursements.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (see CPLR 5501 [a] [1]).
Under the particular circumstances of this case, the Supreme Court properly granted the plaintiffs motion to confirm the referee’s report. Ritter, J.P., Krausman, Friedmann and Luciano, JJ., concur.